Citation Nr: 0430524	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-28 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
laminectomy at L5-S1, with degenerative joint disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to October 
1953 and from March 1960 to January 1965.

The Board of Veterans Appeals (Board) notes that the issue on 
appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in September 2002.  The 
RO granted an increased evaluation for service-connected 
residuals of laminectomy at L5-S1, with degenerative joint 
disease (formerly rated as residuals of laminectomy at L5-
S1), from 10 percent to 20 percent effective March 15, 2002, 
date of receipt of the reopened claim.  

In April 2004 the veteran attended a videoconference hearing 
at the RO before the undersigned Veterans Law Judge of the 
Board in Washington, D.C.  The hearing transcript is on file.  

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.  

Importantly, the Board recognizes that the issue on appeal 
remains unresolved, clinically.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). 

The record shows that over two years have passed since the 
veteran was last afforded a VA orthopedic examination in 
August 2002.  Also, the Board notes that while this appeal 
was pending, changes were made to the VA rating schedule for 
evaluating disabilities of the spine under a general rating 
formula effective September 26, 2003.  Such amendments to the 
rating schedular criteria may affect the related claim of 
entitlement to an increased evaluation for residuals of a 
laminectomy at L5-S1, with degenerative joint disease.

The veteran should be afforded a comprehensive VA orthopedic 
examination by a specialist in orthopedic surgery in order to 
determine the current extent and degree of severity of 
residuals of a laminectomy at L5-S1, with degenerative joint 
disease correlated to the pertinent old and new rating 
criteria for the spine effective September 26, 2003.

The CAVC has held that the duty to assist the appellant in 
obtaining and developing available facts and evidence to 
support the claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Also, all outstanding treatment records for his service-
connected low back disability since he was last examined by 
VA in August 2002, should be obtained for appellate 
consideration as they may prove helpful to the veteran's 
claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

2.  The veteran should be contacted and 
requested to identify all health care 
providers, including VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service connected 
residuals of a laminectomy at L5-S1, with 
degenerative joint disease from 
approximately August 2002 to the present.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the health care providers.  
Regardless of the veteran's response, all 
outstanding VA treatment reports should 
be obtained.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.

3.  If any of the relevant records sought 
are unobtainable, the veteran should be 
notified of such fact and of the efforts 
used to obtain those records, as well as 
any further action to be taken with 
respect to the claim.  

4.  The veteran should be accorded a 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
medical specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his residuals of a 
laminectomy at L5-S1, with degenerative 
joint disease.  The claims file, copies 
of the previous and amended criteria for 
rating disabilities of the spine 
effective September 26, 2003, copies of 
the criteria under 38 C.F.R. § 4.40, 
4.45, 4.59, and a separate copy of this 
Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examinations .  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted. 

For purposes of evaluating the veteran's 
service-connected residuals of a 
laminectomy at L5-S1, with degenerative 
joint disease, all objective findings and 
symptoms must be correlated to the old 
and new rating criteria for evaluating 
the spine.  For purposes of evaluating 
the veteran's spine under the old rating 
criteria, the examiner must address the 
criteria of 38 C.F.R. §§  4.40, 4.45, 
4.59.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.  In 
particular, the requested examination 
report and any expressed opinions should 
be reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above the veteran's claim of 
entitlement to an increased evaluation 
for residuals of a laminectomy at L5-S1, 
with degenerative joint disease should be 
readjudicated in accordance with the 
previous and amended criteria for rating 
disabilities of the spine effective 
September 26, 2003.  The VBA AMC should 
document consideration of the 
applicability of the provisions of 38 
C.F.R. 
§ 3.321(b)(1) (2004). 

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the appellant and representative 
should be issued a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
appellant is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for an increased 
evaluation.  38 C.F.R. § 3.655 (2004).  



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





